Citation Nr: 1536051	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-32 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  At the Veteran's request, the undersigned left the record open for 90 days to allow the Veteran time to submit additional evidence.  To date, no additional evidence has been received. 

The issue has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the Veteran's claim.

The record indicates that the Veteran was awarded Social Security Administration (SSA) disability benefits in May 1986 for a back condition.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  Although, generally, records relating to the Veteran's back disability would not be relevant to the instant claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that in the February 1989 decision awarding the benefits, it was noted that the Veteran suffered from depression.  As such, the Board finds that there exists at least a reasonable possibility that the records could help the Veteran substantiate his claim.  Therefore, on remand, the Veteran's complete SSA records should be obtained.

Remand is also required regarding private treatment records.  During the December 2011 PTSD examination, the Veteran's wife reported that the Veteran was admitted to Natchez Regional Hospital in 2006 for panic attacks.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Veteran identified medical evidence that may be pertinent to his appeal, those records should be obtained on remand.

Additionally, because the record indicates that the Veteran has been receiving ongoing VA treatment, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names, addresses, and approximate dates of treatment for all medical care providers who have treated him for an acquired psychiatric disorder since his discharge from service.  Specifically request that the Veteran furnish appropriate authorization to obtain treatment records from Natchez Regional Hospital regarding treatment for panic attacks in 2006.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  All attempts to locate these records must be documented in the claims folder.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

Additionally, obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for an acquired psychiatric disorder dated from February 2012 to the present.

2. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3. If additional medical evidence associated with the record shows treatment for an acquired psychiatric disorder prior to November 2010, return the examination report and claims file to the examiner who conducted the December 2011 VA PTSD examination (or another appropriate examiner if unavailable) for the following addendum opinion: 

In light of additional relevant medical evidence associated with the claims file after the December 2011 VA examination, is it at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder had its onset during, or is otherwise related to, his active military service, including his conceded in-service stressor relating to a prison riot?

The examiner should provide a thorough rationale for any opinion provided.

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




